Citation Nr: 1712495	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a psychiatric disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board initially denied the claim of entitlement to service connection for a low back condition in a February 2000 decision.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2000 Order, the decision was vacated, pursuant to a Joint Motion for Remand (JMR) which found that the Board failed to provide an adequate reasons and bases. 

Subsequent to further development, the Board denied the claim again in a January 2006 decision.  The Veteran appealed the Board decision to the Court.  In a January 2008 Order, the decision was vacated, pursuant to a JMR. 

Subsequent to further development, the Board denied the claim in a March 2014 decision.  The Veteran appealed the Board decision to the Court.  In an April 2015 Memorandum Decision, the Court vacated the decision and found that the Board provided inadequate reasons and bases.

The matter was remanded most recently in December 2015 and May 2016 for additional development.  The matter has since returned to the Board.

The Board previously referred an increased rating claim for the service-connected psychiatric disorder.  No action has been taken on the claim and the Board does not have jurisdiction over it.  As such, the matter is, again, referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b)(2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The May 2016 Board remand instructed the AOJ to obtain a VA addendum opinion to adequately address secondary service connection for the Veteran's low back disorder claim.  Specifically, the examiner was asked to address whether the Veteran's low back disorders are secondary to his service-connected psychiatric disability, including both causation and aggravation.  In providing the opinion, the examiner was asked to consider July 1995 and August 1999 VA mental examinations.  

An addendum opinion was provided in September 2016; however, the VA examiner again provided a negative nexus opinion on a direct basis.  Thereafter, the examiner stated that she lacked the qualifications to make conclusions about the Veteran's psychiatric conditions or comment on the mental examinations from 1995 and 1999.  As the VA examiner was unable to provide the requested opinion, the Board finds the opinion is inadequate.  Of note, the Veteran's representative challenged the adequacy of this examination in a January 2017 post-remand brief.  As such, a VA medical opinion to address secondary service connection by a qualified examiner is required. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current VA treatment records dated since July 2016.

2.  Thereafter, the claims file should be provided to a qualified VA examiner (s) to determine the etiology of his low back condition to include as secondary to his service-connected psychiatric condition.  If the examiner(s) determines that an examination(s) is necessary, one should be scheduled.

Based on a review of the record, the examiner(s) should offer an opinion as to the following:
(a)  Is it at least as likely as not that the Veteran's low back conditions, are caused by the Veteran's service-connected chronic psychoneurotic anxiety reaction?  Please explain why or why not.  

(b)  If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back condition was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected chronic psychoneurotic anxiety reaction.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

In providing the above requested opinions, the examiner should consider the July 1995 and August 1999 VA mental disorder opinions that the Veteran's low back symptoms might represent a conversion disorder and that the Veteran had a neurotic skeletal disorder consistent with chronic psychoneurotic anxiety reaction.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  In doing so, address any conflicting evidence of record. 

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



